Title: Circular Letter to Port Collectors, [8 July] 1801
From: Madison, James
To: 


Sir,
Department of State, Washington, July 8th, 1801.
You will receive herewith a list of men who alledge they are American citizens, born in the State of Pennsylvania, and are detained on board British ships of War, for want of proof of their being such, together with an additional one of persons in the same predicament, whose places of birth or abode in the United States ⟨are un⟩known.
Both these lists are sent to you ⟨for the⟩ same purpose, and with the like re⟨quest, that⟩ induced and accompanied the tr⟨ansmission⟩ of others of a similar nature, which ⟨here⟩tofore went to you from this depart⟨ment.⟩ I am very respectfully, Sir, Your most obt. Servant
James Madison
 

   
   Printed copy (N.Y. American Citizen and General Advertiser, 15 July 1801). Addressed to George Latimer, collector for the port of Philadelphia. Appended list of impressed seamen includes twelve from Pennsylvania and six whose places of residence were unknown. An item printed in the Alexandria, Va., Times, and District of Columbia Daily Advertiser, 13 July 1801, listing Virginia seamen, indicates the message was broadcast to all U.S. port collectors.


